Title: To George Washington from Betty Washington Lewis, 14 May 1792
From: Lewis, Betty Washington
To: Washington, George



My Dear Brother
May 14th 1792

You will receive this by Howell, who seems Very happy In the thought of becoming One of your family, I sincerely wish he may be Equal to the task you desire for him, he has Promis’d me to Indeaver to Please, and by Close application to improve him self, it is with Infinite Pleasure to my self that he has a Prospect of geting in a Place where he may receive so much advantage to him self, his Fortune being very small there is little Prospect of happiness in this world without thay Can get into Busness of some sort.
I am Extrealy Obliged to you for your kind Invitation to Mount Vernon, if it is in my Power shall do my self that Happiness if any thing should Prevent my Comeing, it would a’d infinate satisfaction to me to see you and my Sister here. I am Dear Brother with sincere Love Your Affectionate Sister

Betty Lewis

